Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1, 4-6, 9, 11-21, 23-30, 35, 36, 43-46, 48, and 51-53 have been cancelled.
Claim 54 is new.
Claims 39-41 are withdrawn.
Claims 2, 3, 7, 8, 10, 22, 31-34, 37, 38, 42, 47, 49, 50 and 54 are under examination as they read upon the elected subject matter. 

Withdrawn rejections

The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 38 has limited the composition used in the method to “consisting of” language. Claims 31 and 32 recite that the pharmaceutical composition “comprises”. MPEP 2111.03(II) states: “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931)” and "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith" while the term “comprising” is open ended and other elements maybe added (see MPEP 2111.03(I)). In the instant case, the transitional phrase “consisting of” has closed the pharmaceutical composition to any unrecited elements. Consequently, pharmaceutical compositions in the dependent claims cannot be open ended (“comprises”) as is the case here. Applicant may delete “comprises” and insert “consists of” to fix this issue. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments and arguments are persuasive. A search update did not reveal any anticipating art with the composition consisting of the components instantly claimed employed in the method. Neither would it appear obvious to combine this specific set of components, at the exclusion of other minerals and/or vitamins and/or micronutrients, with about 45 to about 100 mg zinc especially when the . 



Conclusion

Claims 31-34 and 37 rejected.
Claims 39-41 are withdrawn.
Claims 2, 3, 7, 8, 10, 22, 38, 42, 47, 49, 50 and 54 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613